MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00671-CV

                JOEL A. KOLB AND TRACEY A. KOLB, Appellants

                                           V.
   EDWARD S. SCARBROUGH, INDIVIDUALLY AND AS TRUSTEE FOR ECS
       TRUST, ECS TRUST, AND CHERYL SCARBROUGH, Appellees

              Appeal from the 268th District Court of Fort Bend County.
                           (Tr. Ct. No. 13-DCV-205374).


TO THE 268TH DISTRICT COURT OF FORT BEND COUNTY, GREETINGS:

      Before this Court, on the 26th day of March 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed
             by the trial court on July 11, 2014. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                   The Court orders that the appellants, Joel A. Kolb and
             Tracey A. Kolb, jointly and severally, pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
               Judgment rendered March 26, 2015.

               Panel consists of Chief Justice Radack and Justices Brown
               and Lloyd. Opinion delivered by Justice Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




June 5, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT